Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 18, 2017

The Court of Appeals hereby passes the following order:

A18D0045. ALTURO PASCO v. J. BROWN et al.

      Alturo Pasco has filed an application for discretionary review of the trial
court’s orders denying the filing of his civil complaint and motion for preliminary
injunction/temporary restraining order. Although Pasco has included copies of the
trial court’s orders, the orders were not stamped “filed” copies as required by Court
of Appeals Rule 31 (c). Without such copies of the orders, we cannot ascertain if the
application was filed within 30 days of the day they were entered by the trial court
clerk, which is a jurisdictional prerequisite. See OCGA § 5-6-35 (d); Boyle v. State,
190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, on August 4, 2017, we
ordered Pasco to supplement his application within ten days with stamped “filed”
copies of the orders. We provided that failure to comply with this directive would
result in dismissal of the application. Pasco did not submit stamped “filed” copies of
the trial court orders within ten days of our order.
      Without stamped “filed” copies of the trial court orders, we are unable to
entertain jurisdiction over this case. Accordingly, Pasco’s application is hereby
DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.